





CITATION:
Dean v. Mister
          Transmission (International) Limited, 2011 ONCA 670



DATE: 20111027



DOCKET: C53351



COURT OF APPEAL FOR ONTARIO



Sharpe, Armstrong and Karakatsanis JJ.A.



BETWEEN



Douglas Dean



Plaintiff (Appellant)



and



Mister Transmission (International) Limited



Defendant (Respondent)



Brian Osler and Glyn Hotz, for the appellant



William D. Black and Byron Shaw, for the respondent



Heard:
August 22, 2011



On appeal from the judgment of Justice C. William Hourigan of
          the Superior Court of Justice dated January 31, 2011 with reasons reported at
          2011 ONSC 553, [2011] O.J. No. 414.



Karakatsanis J.A.:



[1]

The appellant appeals from the judgment granting the respondents motion
    for summary judgment and dismissing this class action.

[2]

The class action was brought on behalf of consumers who had their motor
    vehicle transmissions repaired at Mister Transmission. The claim alleges that
    the respondent breached the statutory prohibition against charging a fee for an
    estimate of the cost of repairs that are authorized and carried out. The claim
    alleges that the fee for an Inspection Service offered by Mister Transmission
    is a fee for an estimate. The appellant seeks return of the Inspection Service fees.

[3]

The motion judge dismissed the action, finding that the consumers had
    not been charged a fee for an estimate and thus Mister Transmission did not
    breach the statute. As a result, the derivative claims of conspiracy and unjust
    enrichment also failed.

[4]

The appellant challenges the motion judges finding that there was no fee
    for an estimate.

[5]

The main issues on appeal are as follows:

1)

Did the motion judge err in his interpretation of s. 3(2) and (3) of
    the
Motor Vehicle Repair Act
, R.S.O. 1990, c. M. 43 (MVRA) and s. 57 (2)
    and (3) of the
Consumer Protection Act
,
2002,
S.O. 2002, c. 30 (CPA)?


2)

Did the motion judge err in apprehending the evidence and determining
    there was no genuine issue requiring a trial?

3)

Did the motion judge err in refusing to permit an amendment of the
    claim?

[6]

For the reasons that follow, I would dismiss the appeal. First, I conclude
    that the motion judge did not err in his interpretation of the relevant
    statutory provisions and that it was open to him, on that interpretation, to
    find that Mister Transmission did not charge a fee for an estimate. Further, it
    was open to the motion judge to make such a finding on the evidence before him,
    and to find that there was no genuine issue requiring a trial. Finally, I
    conclude that the motion judge made no error in exercising his discretion to
    refuse an amendment of the claim.

BACKGROUND

[7]

The respondent operates a franchised system of independently owned and
    incorporated transmission repair shops in Ontario. Mister Transmission charges
    a fee for an Inspection Service to remove and dismantle the transmission, determine
    any necessary repairs, and reassemble and reinstall the transmission. The fee
    is based on industry-wide databanks for the labour cost of removing and reinstalling
    the transmission. The representative plaintiff paid a fee of $552.42 for the
    Inspection Service.

[8]

A transmission repairer must remove and dismantle the transmission in
    order to identify any problems, provide customers with the price of repairs,
    and undertake any repairs. If Mister Transmission customers elect not to
    proceed with the repairs, they pay the Inspection Service fee and receive their
    vehicle back with the transmission re-installed without any repairs. If
    customers choose to proceed with repairs, they are advised they will have to
    pay the Inspection Service fee as well as the additional cost of repairs.

[9]

The franchisee training manual suggests that the Inspection Service
    includes, among other things, a charge for diagnosis. Mister Transmission
    franchisees gave evidence that the Inspection Service charge is for diagnosis
    in order to provide an estimate. However, the respondents president, Mr.
    Moore, provided evidence that although the Inspection Service fee covers the labour
    time for a diagnosis, there is no charge for either identifying the problem or
    providing an estimate.

[10]

There is no dispute that customers knew the total cost to repair the
    transmission and authorized all amounts. The appellants position is that the
    fee for the Inspection Service was necessarily a fee for an estimate for the
    purposes of s. 3(3) of the MVRA and s. 57(3) of the CPA, and therefore
    prohibited.

THE LEGISLATION

[11]

During the class period, the provisions of the MVRA were repealed, and incorporated
    into the CPA. While not identical, both statutes prohibit repairers from charging
    a fee for an estimate when repairs are authorized and undertaken.

[12]

The relevant provisions of the MVRA stated:

1. In this Act,

estimate means an estimate of the total cost of
    work on and repairs for a vehicle;

(...)

3. (1) No person shall charge a fee for an estimate
    unless the customer is told in advance that a fee will be charged and the
    amount of the fee.

(2) A fee for an estimate shall be deemed to
    include the cost of diagnostic time and the cost of reassembling the vehicle
    and the cost of parts that will be damaged and must be replaced when
    reassembling if the work or repairs are not authorized by the customer.

(3) No person shall charge a fee for an estimate if
    the work or repairs in question are authorized and carried out.

[13]

These provisions were replaced with the following provisions in the CPA:

55. In this Part,

estimate means an estimate of the total cost of
    work on and repairs to the goods being repaired;

repairer means a supplier who works on or repairs
    vehicles or other prescribed goods.

(...)

57. (1) Subject to subsection (3), no repairer
    shall charge a fee for an estimate unless the consumer is told in advance that
    a fee will be charged and the amount of the fee.

(2) A fee for an estimate shall be deemed to
    include the cost of diagnostic time, the cost of reassembling the goods and the
    cost of parts that will be damaged and must be replaced when reassembling if
    the work or repairs are not authorized by the consumer.

(3) A repairer shall not charge a fee for an
    estimate if the work or repairs in question are authorized and carried out.

[14]

A fee for an estimate is not otherwise defined in the statutes.

[15]

The French version of s. 3(2) of the MVRA clearly differed from the
    English version. It provided:

Les frais exigés pour un devis sont
    réputés comprendre le coût du temps consacré au diagnostic et le coût du
    réassemblage du véhicule et, si les travaux ou réparations ne sont pas autorisés
    par le client, le coût des pièces endommagées qui doivent être remplacées au
    cours du réassemblage.

[16]

As noted by the parties, this provision translates as follows:

The fees charged for an estimate are deemed to
    include the cost of the diagnosis time and the cost for reassembling the
    vehicle and, if the work and repairs are not authorized by the client, the cost
    of the damaged parts that require replacement during reassembly.

[17]

The French version of s. 57(2) of the CPA is substantially the same as
    the English version.

ANALYSIS

ISSUE 1: Did the motion judge
    err in his interpretation of s. 3(2) and (3) of the MVRA and s. 57(2) and (3)
    of the CPA?

Fee for an Estimate

[18]

The appellants position is that the fee for the Inspection Service constitutes
    a fee for an estimate that was improperly charged to customers who proceeded
    with repairs. The appellant submits that the evidence clearly establishes that the
    labour to remove, examine and re-install the transmission as part of the
    Inspection Service is necessary to provide an estimate. In addition, the
    appellant argues that since s. 3(2) of the MVRA and s. 57(2) of the CPA
    explicitly include the cost of diagnostic time, the cost of reassembling goods,
    and the cost of parts that must be replaced when reassembling as part of the fee
    for an estimate, the fee for the Inspection Service was necessarily also a
    fee for an estimate for the purposes of s. 3(3) of the MVRA and s. 57(3) of
    the CPA.

[19]

The appellant submits that the motion judge erred in finding that s.
    3(2) of the MVRA and s. 57(2) of the CPA do not determine which charges are
    included in an estimate fee on a completed repair under s. 3(3) of the MVRA and
    s. 57(3) of the CPA.

Legislative Purpose, Legislative Scheme, and Good
    Commercial Sense

[20]

I agree with the motion judge that these statutes, and in particular the
    provisions dealing with estimates for the cost of repairs, were designed to
    afford consumers protection in their dealings with automobile repairers. The
    legislation aims to ensure that consumers know in advance both the fee for an
    estimate and the total cost of repairs, and that consumers are only charged for
    work they have authorized.

[21]

In particular, s. 3(1) and (2) of the MVRA and s. 57(1) and (2) of the
    CPA require that the consumer knows in advance the full cost of obtaining an
    estimate if the consumer does not proceed with the repairs. By providing that
    the various costs are deemed to be part of the estimate fee, the statute protects
    the consumer who does not proceed with the repairs from additional charges for
    reassembling the vehicle and paying for parts that are necessarily required to
    provide an estimate. As well, it permits the repairer to recover the full cost
    of the labour for providing an estimate, even if the consumer does not proceed
    with the repairs.

[22]

Sections 3(3) of the MVRA and 57(3) of the CPA do not permit a fee for
    an estimate where the consumer proceeds with the repairs. Thus, the legislation
    ensures that the consumer pays only for the total costs of repairs. The
    consumer is protected by being told in advance the total cost of repairs,
    within a specified margin, and pays only for the repairs authorized.

[23]

These provisions promote transparency, avoid confusion and prevent
    double billing for the same work.

[24]

I agree with the motion judge that s. 3(2) of the MVRA and s. 57(2) of
    the CPA apply only when the consumer does not authorize the repairs to be undertaken.
    The English versions in both statutes and the French version of s. 57(2) of the
    CPA explicitly deem certain costs to be included in an estimate fee only if the
    consumer chooses
not
to proceed with the repairs. These provisions do
    not purport to define an estimate fee in general terms, nor do they define an
    estimate fee if the consumer authorizes the work. A fee for an estimate is not
    defined in the legislation.

[25]

The appellants proposed interpretation would preclude the repairer from
    recovering the substantial labour cost necessary to effect repairs simply
    because the labour cost is also necessary to provide an estimate. Such an
    approach does not make commercial sense. If the repairer could not charge for
    the labour and parts necessary to carry out repairs simply because they are
    deemed to be part of the fee for the estimate when the customer does not
    proceed with repairs, they would essentially be providing the significant labour
    required for the removal and reinstallation of the transmission for free.

[26]

The appellant argues that the repairer would not be prevented from
    recovering these significant costs because the repairer could include them as
    part of the estimate of repair costs.

[27]

Such an argument implicitly recognizes that the Inspection Service fee
    includes more than a fee for an estimate and includes the cost of labour that is
    necessary to carry out repairs. Furthermore, the appellants suggestion that
    the labour costs could be recovered through the repair costs is inconsistent with
    his position that labour costs must be returned to consumers because they are part
    of the fee for providing an estimate. Finally, it would require the refund of
    significant charges that the motion judge found to be a necessary part of the
    repairs; customers who were clearly aware of and authorized the entire cost
    would receive a windfall.

Bilingual Statutory Interpretation

[28]

The appellant submits that based upon a proper bilingual statutory
    interpretation of s. 3(2) of the MVRA, the grammatical construction and words
    of both the English and French versions have a shared meaning. The
    qualification in the French version of s. 3(2), that it applies if the customer
    does not proceed with the repairs, relates only to the cost of the damaged
    parts that require replacement during reassembly. The appellant submits that
    the lack of a comma before that qualification in the English version creates
    ambiguity. As a result, he suggests the cost of diagnostic time and the cost of
    reassembling the vehicle are deemed to be included in a fee for an estimate,
    whether or not the consumer authorizes the repairs.

[29]

When interpreting bilingual statutes, the court must determine whether
    there is an ambiguity. Generally, when there is ambiguity in one version of a
    provision but not the other, the court should look for the meaning that is
    common to both versions:
R. v. Daoust,
2004 SCC 6, [2004] 1 S.C.R. 217,
    at para. 28. If there is a common meaning, the court must then determine
    whether it is consistent with the legislatures intent, using the ordinary
    rules of statutory interpretation: see
Daoust,
at para. 30. Courts are
    obliged to give effect to the law as the legislature intended to enact it.

[30]

Even if there were some shared meaning in this case, based upon a
    comparison of both language versions, I do not accept the interpretation
    proposed by the appellant. As Binnie J. stated in
Canada (Citizenship and
    Immigration) v. Khosa,
2009 SCC 12, [2009] 2 S.C.R. 339, at para. 39, when
    interpreting a bilingual statute:

Linguistic analysis of the text is the servant, not
    the master, in the task of ascertaining Parliamentary intention. A blinkered
    focus on the textual variations might lead to an interpretation at odds with
    the modern rule because, standing alone, linguistic consideration ought not to
    elevate an argument about text above the relevant context, purpose and
    objectives of the legislative scheme. [Citations omitted.]

[31]

In
Doré v. Verdun (City),
[1997] 2 S.C.R. 862
,
at para. 25,
    Gonthier J. held: the principle of preferring the interpretation that leads to
    a shared meaning is, in any event, not absolute. The Court can reject that
    meaning if it seems contrary to the legislatures intention in light of the
    other principles of interpretation.

[32]

Legislative history is relevant in this case to determine the
    legislative intent. The MVRA was repealed, and s. 3(2) was replaced with s.
    57(2) of the CPA. The French text of s. 57(2) of the CPA is consistent with the
    English text of s. 3(2) of the MVRA. The legislature has demonstrated an intent
    to clarify what is included in a fee for an estimate when repair work is not
    authorized.

[33]

I agree with the conclusion of the motion judge that the English version
    of s. 3(2) of the MVRA and both versions of s. 57(3) of the CPA better reflect
    the legislatures intent. The interpretation urged by the appellant is not consistent
    with the legislative purpose of the provisions, the legislative scheme, and the
    commercial context in which it operates.

Interpretation of ss. 3(3) of the MVRA and s. 57(3) of
    the CPA

[34]

For these reasons, I agree with the motion judge that the significant
    labour costs involved in removing and reinstalling the transmission, as well as
    the costs of parts that will be damaged and must be replaced when reassembling,
    are not necessarily included in a fee for an estimate for the purposes of s.
    3(3) of the MVRA and s. 57(3) of the CPA.

[35]

On the correct interpretation of the legislation, it was open to the
    motion judge to making a finding of fact on this record that the fee charged
    for the Inspection Service did not include a fee for an estimate when the
    customer proceeded with the repairs.

[36]

Finally, I do not accept that this was a novel legal issue that should
    not have been resolved on a summary judgment motion. The legal issues raised in
    this case involved straightforward statutory interpretation.

ISSUE 2: Did the motion judge
    err in apprehending the evidence and determining there was no genuine issue
    requiring a trial?

[37]

The motion judge found on the evidentiary record before him that
    customers are not charged a fee for an estimate when they proceed with repairs.
    The Inspection Service fee is a fee for the labour required to remove and
    re-install the transmission.

[38]

The evidence established that the fee for the Inspection Service is based
    upon industry-wide databanks for the labour cost of removing and reinstalling
    the transmission. The labour time is between 3 and 12 hours, depending upon the
    vehicle.

[39]

Mr. Moore gave evidence that although the Inspection Service fee covers
    the time for diagnosis, there is no charge for identifying the problem and providing
    an estimate.

[40]

Mister Transmission franchisees gave evidence that the Inspection
    Service charge is for diagnosis in order to give the estimate. The franchisee
    training manual advises franchisees to tell customers that the Inspection
    Service includes, among other things, a charge for diagnosis. Furthermore, the
    manual advises that if a consumer specifically asks if he or she is obliged to
    pay the Inspection Service fee, the franchisee should respond: Yes, but only
    if you do not authorize us to perform the additional service when I call you.

[41]

The appellant submits that the motion judge erred in interpreting the
    agreement between Mister Transmission and the consumer based on form rather
    than substance. Since the Inspection Service is undertaken to determine the
    problem and the cost of repairs, and since the car is returned without repairs
    if the consumer chooses not to proceed, the substance of the Inspection Service
    fee is necessarily a fee for an estimate, whether or not repairs are carried
    out. The appellant submits that any ambiguity regarding the interpretation of a
    consumer agreement provided by the supplier to the consumer ought to be resolved
    in favour of the consumer in accordance with s. 11 of the CPA.

[42]

I do not accept this argument.

[43]

As noted by the franchisees, the Inspection Service is necessary to
    provide an estimate of the total costs of the repairs. However, it does not
    follow that there can be no other purpose for the Inspection Service where the
    customer proceeds with the repairs. Indeed, it is not disputed that the labour
    involved in the Inspection Service is also a necessary part of effecting the
    repairs. Further, it was common ground that the Inspection Service involves the
    removal, disassembly and reinstallation of the transmission and that the fee is
    based upon industry standards for labour costs and book time for that labour. 
    Customers are told that they have to pay the Inspection Service fee whether or
    not they proceed with the repairs. If the customer authorizes repairs, the
    customer is charged for the Inspection Service as well as any additional repair
    costs. In substance, the consumers understand that the cost of the Inspection
    Service is part of the total cost of repairing the transmission.

[44]

Although the training manual suggests that the Inspection Service covers
    the removal, dismantling and diagnosing of the transmission as well as the installation
    of the transmission, the motion judge was entitled to accept Mr. Moores explanation
    that no estimate fee is actually charged and that the Inspection Service
    involves the removal, dismantling and reinstallation of the transmission which
    is part of the cost of the repairs. Despite the question and answer in the
    training manual, there is no evidence from the franchisees that the Inspection
    Service fee has ever been waived.

[45]

Further, I do not accept the appellants submission that the motion
    judge misapprehended the evidence by failing to consider the evidence of double
    billing. Indeed, the invoices distinguish between labour and parts and provide
    no evidence that there was double billing for fluid or gaskets. While the
    appellant speculated that there was potential for double billing for
    reassembly labour as part of the bench time or rebuilding fee, the statement
    of claim does not assert double billing, nor is there evidence of such a
    practice.

[46]

Given the undisputed evidence that the Inspection Service fee is based
    upon industry standards for the labour cost of removing, dismantling and
    reinstalling the transmission and that the significant labour involved is a
    necessary cost of repairs, it was open to the motion judge under the new Rule
    20 to assess the evidence, accept Mr. Moores evidence and explanation, find as
    a fact that there was no fee charged for an estimate, and conclude there was no
    genuine issue requiring a trial on these facts.

ISSUE 3: Did the motion judge
    err in refusing to permit an amendment of the claim?

[47]

I am satisfied that the motion judge made no error in principle and reasonably
    exercised his discretion in denying the appellant leave to amend the statement
    of claim.

[48]

The action is based upon the claim that the fee for the Inspection
    Service constituted a fee for an estimate pursuant to s. 3 of the MVRA and s.
    57 of the CPA.

[49]

The appellant sought to amend the pleadings to claim, as an alternative,
    breach of the

obligation under the legislation to provide estimates
    before charging for any work on the vehicles. Under the legislation, the remedy
    for such a breach is to refund any monies paid by consumers for the repairs. While
    the appellant did not accept the respondents position that no estimates are actually
    provided by Mister Transmission, the alternative claim was sought on the basis of
    Mr. Moores evidence that Mister Transmission does not provide estimates but
    rather a price for the repairs.

[50]

As noted above, the legislation defines an estimate to be an estimate
    of the total cost of work on and repairs for a vehicle. Whether it is
    characterized as an estimate or a price, it is clear on this record that Mister
    Transmission advises customers in advance of the total cost of work on and
    repairs in respect of a vehicle.

[51]

As a result, the motion judge was entitled to refuse to permit an
    amendment to the statement of claim over what was essentially a dispute over terminology.

THE COSTS APPEAL

[52]

The costs appeal was not raised in oral argument. The motion judge
    carefully considered the relevant factors and exercised his discretion to award
    costs to the successful party. I would not grant leave to appeal costs in this
    case.

CONCLUSION

[53]


For these reasons, I would dismiss the appeal. I
    would deny leave to appeal costs.

[54]

I would allow the respondent its costs of the appeal fixed in the amount
    of $30,000.00 inclusive of taxes and disbursements.

RELEASED: October 27, 2011 (R.J.S.)

Karakatsanis J.A.

I agree Robert J. Sharpe J.A.

I agree Robert P. Armstrong
    J.A.


